Title: To James Madison from John Leonard, 22 January 1807
From: Leonard, John
To: Madison, James



Sir,
22d: Jany. 1807

The foregoing is Copy of what I last had the pleasure to address you Pr the Schooner Three Friends. Capt Harvey.
I now enclose the Consular Bond executed agreeably to instructions, & a List of the arrivals since June last to January 1807.
Situated as Barcelona is, I cannot communicate to you any political information, but what will have reached you much sooner from other ports of Europe.  I have the honor to be with high respect Sir, Your most obt. Svt.

J. Leonard

